Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/22 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 4-5, 7-9, 11, 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 2007/0123756 (provided in the IDS)), in view of Buchheim et al. (US 2014/0018635) and further in view of Hicks et al. (US 6,745,061). 

3.	Addressing claims 1, 22 and 25, Kitajima discloses a device for detecting atrial fibrillation of a subject, comprising a member including:
mechanical connector to wearably connect the member to a subject (see Figs. 6,8,10, 12, 14C and [0069]; 21-21a and 261 adhesive tape/layer); 
the mechanical connector including: a substrate having a first side that faces away from the subject when the member is wearably connected to the subject and a second side that faces the subject when the member is wearably connected to the subject (see Figs. 4-6, 14C; elements 11 and 16);
an adherent material in face-to-face contact with the second side of the substrate and configured to adhere the mechanical connector to the subject (see Figs. 4-6, 14C; [0067] and [0095]; adhesive sheet layer 261 in face-to-face contact with second side of the substrate 16; the rear surface of substrate 16 is the second side of the substrate);
an optical sensor (pulse oximeter) arranged to measure a signal representing a blood perfusion parameter of the subject (see [0040], [0042] and [0045]; light/optical sensor 30); 
the optical sensor and mechanical connector located at such relative positions that when the mechanical connector connects the member to the subject, the optical sensor operatively faces the subject (see [0067]);
wherein the device is configured to detect atrial fibrillation of the subject based on a signal measured by the optical sensor reflected from the subject (see [0125]).

Kitajima does not disclose a second signal representing a background reading, wherein the device subtracts the second signal from the first signal to establish a third signal, and wherein the device determines heart rate/rhythmic physical motion (atrial fibrillation) and blood concentration based on the third signal. In the same field of endeavor, Buchheim discloses a second signal representing a background reading wherein the device subtracts the second signal from the first signal to establish a third signal, and wherein the device determines heart rate/rhythmic physical motion (atrial fibrillation) and blood concentration based on the third signal (see Fig. 7, [0040] and [0057-0059]; the ambient noise is the second signal; the ambient noise is filtered and subtracted from the LEDs signals to have a third signal to determine heart rate/ rhythmic physical motion (atrial fibrillation); Kitajima explicitly discloses measuring atrial fibrillation (see [0125]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitajima to have signal representing a background reading (second signal) and wherein the device subtracts the second signal from the first signal to establish a third signal, and wherein the device determines heart rate/rhythmic physical motion (atrial fibrillation) and blood concentration based on the third signal as taught by Buchheim because this allow user to determine ambient noise in the system and remove low frequency noise not associated with the frequencies related to heart rate and rhythmic physical motion (see [0040]). 

Kitajima does not disclose an optical sensor (pulse oximeter/emitter/detector/led) disposed on the first side of the substrate. This arrangement is a designer choice that only require routine skill in the art and does not change the operation principle. In the same field of endeavor, Hicks discloses an optical sensor disposed on the first side of the substrate (see Fig. 6; substrate 80 with optical sensor 38, 42, 44 on the first side of substrate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitajima to have an optical sensor disposed on the first side of the substrate as taught by Hicks because this help protect the optical sensor. 

4.	Addressing claims 2, 4-5 and 7, Kitajima discloses:
wherein the optical sensor is a laser Doppler flowmetry sensor or a pulse oximetry sensor (see [0053-0054]);
wherein the adherent material is configured to adhere to a nail or false nail of the subject; the optical sensor and the adherent material being arranged at such relative positions that when the adherent material adheres to a nail or false nail of the subject, the optical sensor operatively faces the nail or false nail and is pulled towards the nail or false nail by the adherent material (see Figs. 4B, 6-7A, 8-10 and 12);
wherein the optical sensor and the adherent material are arranged in such relative positions that in use the relative positions of the nail or false nail and the optical sensor are fixed (see Figs. 4B, 6-7A, 8-10 and 12; the adhesive layer is tape and wrap around patient finger nail);
a processing unit arranged configured to extract RR intervals from the signal and to detect atrial fibrillation based on the extracted RR intervals (see [0124-0125]).

Addressing claims 23 and 26, Hicks discloses:
wherein the signal is reflected from the subject through the substrate and the adherent material to the optical sensor (see Fig. 6; Buchheim explicitly disclose second signal). 

5.	Addressing claims 8-9 and 11, Kitajima’s device does not discloses wherein the device includes a plurality of members, a first member of the plurality of members including the optical sensor; wherein the functionality of the device is split over the plurality of members; wherein the plurality of members includes a second member, the second member including comprising a processing unit arranged to process the signal for detecting atrial fibrillation and wherein each member of the plurality of members includes an individual area of adherent material arranged to adhere the corresponding member to the subject. However, this is an obvious designer choice as seen in applicant’s specification discloses two embodiments (designer choices) (see [0087-0088]). Kitajima discloses a prior art with two members (see Fig. 25 and [0002]; the probe 101 is the optical sensor and the main body 102 include a processing unit arranged to process the signal for detecting atrial fibrillation; the wristband, cable and the finger probe (finger cot) is the adherent material arranged to adhere the corresponding member to the subject). 

6.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 2007/0123756 (provided in the IDS)), in view of Buchheim et al. (US 2014/0018635), further in view of Hicks et al. (US 6,745,061) and Sun et al. (WO 2007/117889 (provided in the IDS)).

7.	Addressing claims 6 and 10, Kitajima does not disclose false nail. However, this is a designer choice as applicant discloses in the specification and claim 4 that the sensor could faces the nail or false nail therefore the device does not require to include false nail. Sun explicitly discloses using false nail (see [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitajima to use false nail because this an obvious designer choice that allow for sensing probe to fit into patient’s finger/fingernail (see [0006]). 

8.	Claims 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US 2007/0123756 (provided in the IDS)), in view of Buchheim et al. (US 2014/0018635), further in view of Hicks et al. (US 6,745,061) and Thomas et al. (US 5,170,786). 

9.	Addressing claims 21, 24 and 27, Hicks disclose through hole; however the through hole is not extending through adherent material. This is designer choice that only require routine skill in the art and does not change the operation principle. The adherent material could be transparent that does not need through hole. In the same field of endeavor, Thomas discloses through hole through both substrate and adherent material (see Figs. 2 and 14; through holes 5 and 7 through the adhesive layer 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitajima to have through hole to adhesive layer as taught by Thomas because this allow light to transmit and receive when the adhesive layer is not transparent. 

Response to Arguments

Applicant's arguments filed 05/16/22 have been fully considered but they are not persuasive. Applicant argues Hicks does not teach “an adherent material in face-to-face contact with the second side of the substrate”. Applicant’s argument is not persuasive because Kitajima discloses this limitation (see [0067] and [0095]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793